Exhibit 10.18


PROMISSORY NOTE
(Term Loan)



$5,410,000.00
Indianapolis, Indiana
October 29, 2002


         FOR VALUE RECEIVED the undersigned Bioanalytical Systems, Inc., an
Indiana corporation (“Maker”) promises to pay to the order of Union Planters
Bank, N.A. (“Payee”), on or before November 1, 2012 (the “Maturity Date”), the
principal sum of Five Million Four Hundred Ten Thousand Dollars and No Cents
($5,410,000.00) or such lesser sum as is indicated on Payee’s records as having
been disbursed by Payee to or for the benefit of Maker, together with interest
prior to the Maturity Date, upon the terms set forth in this Promissory Note.

        1.         Definitions.    In addition to the terms defined elsewhere in
this Promissory Note, the following terms have the meanings indicated for
purposes of this Promissory Note:



                 a.         "Loan Agreement" means that certain Loan Agreement
of even date herewith among Maker and BAS Evansville, Inc., as Borrowers, and
Payee, as Lender, as may be amended from time to time.


         Capitalized terms used in this Promissory Note and not otherwise
defined in this Promissory Note shall have the meanings ascribed to such terms
in the Loan Agreement.

        2.         Interest.    Interest shall accrue on any principal balance
outstanding hereunder from and including the date hereof at a rate per annum
equal to the Fixed Rate. All computations of interest and fees under this
Agreement shall be made on the basis of a year of three hundred sixty (360) days
and calculated for the actual days elapsed. Any change in the rate of interest
occasioned by a change in the Prime Rate shall be effective on the same day as
the change in the Prime Rate.

        3.         Repayment. Maker will repay this Loan in consecutive monthly
installments of principal and interest, based on the applicable interest rate
and the months remaining in an amortization period that begins on the date
hereof and extends for a period of two hundred forty (240) months thereafter.
Maker’s said installment payments shall commence on December 1, 2002, and shall
continue on the first day of each calendar month until the Maturity Date. On the
Maturity Date, the balance, plus accrued interest, then unpaid shall be due and
payable immediately. To the extent that the amortization period extends beyond
the Maturity Date, the final payment on the Maturity Date will be a balloon
payment in an amount sufficient to repay all remaining indebtedness under this
Promissory Note. Principal and interest payments after any change in the
applicable interest rate or any partial prepayment will be calculated based on
the number of months remaining in the two hundred forty (240) month amortization
period of this Promissory Note at such time.

         In any and all events, the entire remaining balance of this Promissory
Note is due and payable on the Maturity Date. Acceptance by Payee of any payment
which is less than payment in full of all amounts due and owing at such time
shall not constitute a waiver of Payee’s right to receive payment in full at
such or any other time.

         Each payment of principal and interest due under this Promissory Note
shall be made by Maker to Payee at any of its offices. All sums paid on this
Promissory Note shall be applied first to fees and costs of Payee in connection
with the enforcement of the terms and conditions of the Loan Agreement and this
Promissory Note, second to interest accrued to the date of payment, and finally
to principal. Each payment due under this Promissory Note shall be made without
set-off or counterclaim in immediately available funds on a Business Day not
later than 3:30 p.m. Lafayette, Indiana time. All sums received after such time
shall be deemed received on the next Business Day. If any installment of
principal or interest under this Promissory Note is payable on a day other than
a Business Day, the maturity of such installment shall be extended to the next
succeeding Business Day, and interest shall be payable during such extension of
maturity.

         All sums payable hereunder will be payable with attorneys’ fees and
costs of collection and without relief from valuation and appraisement laws.
Maker and all endorsers hereof hereby severally waive presentment for payment,
protest, notice of protest, notice of non-payment and all other notices or
demands in connection with the delivery, acceptance, performance, default,
endorsement or guaranty of this Promissory Note, notice of loans made, credit
extended, collateral received or delivered, or other action taken in reliance
hereon and all other demands and notices of any description. Further, Maker and
all endorsers hereof hereby severally consent to extensions of time with respect
to sums payable hereunder and any collateral for this indebtedness. Maker
consents to any extension or postponement of the time of payment or any other
indulgence to any substitution, exchange or release of or failure to perfect any
security interest in such collateral, to the adding or release of any party or
person primarily or secondarily liable, to the acceptance of partial payment
thereon, and the settlement, compromise or adjustment of any thereof, all in
such manner and at such time as Payee may deem advisable.

        4.         Prepayment. Maker may prepay all or any part of the principal
balance of this Promissory Note at any time without premium or penalty. Amounts
prepaid may not be reborrowed.

        5.         Default Rate and Late Charge. After maturity (by acceleration
or otherwise) the unpaid balance (both principal and unpaid pre-maturity
interest) shall bear interest at a Default Rate equal to four percent (4%) over
the rate of interest in effect immediately prior to maturity. If any payment
under this Promissory Note is not received by the holder hereof within fifteen
(15) calendar days after the payment is due, Maker will pay to the holder hereof
a late charge of the lesser of five percent (5.0%) of the overdue payment amount
or One Thousand Dollars and No Cents ($1,000.00).

        6.         Notices. All notices to be given pursuant to this Promissory
Note will be sufficient if given by personal service, or by guaranteed overnight
delivery service, or by postage prepaid mailing by certified or registered mail
with return receipt requested, to the parties as set forth below, or to such
other address as a party may request by notice given pursuant to this Section.
Any time period provided in the giving of any notice hereunder shall commence
upon the date of personal service, the day after delivery to the guaranteed
overnight delivery service, or two (2) days after mailing certified or
registered mail. However, any failure to give notice in accordance with the
terms of this Section will not invalidate such notice if such notice was in fact
in writing and actually received by the party to whom it was directed.

– 2 –


MAKER: Bioanalytical Systems, Inc.
2701 Kent Avenue
West Lafayette, Indiana 47906
Attention:  Douglas P. Wieten


LENDER: UNION PLANTERS BANK, N.A.
437 South Street
P.O. Box 780
Lafayette, IN 47902-0780
Attention:  Daniel R. House


        7.         Governing Law. This Promissory Note and all rights and
obligations hereunder, including matters of construction, validity and
performance, will be governed by the Uniform Commercial Code and other
applicable laws of the State of Indiana. Whenever possible each provision of
this Promissory Note will be interpreted in such a manner as to be effective and
valid upon applicable law, but if any provision of this Promissory Note will be
prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition without invalidating the
remainder of such provision or the remaining provisions of this Promissory Note.

        8.         Setoff. Payee shall have the right at any time to apply
Payee’s own debt or liability to Maker or to any other party liable on this
Promissory Note in whole or partial payment of this Promissory Note or other
present or future liabilities of Maker to Payee, without any requirement of
mutual maturity.

        9.         Related Documents. This Promissory Note is made pursuant to
the Loan Agreement and is secured by the real estate mortgages and other
security instruments therein referred to. The terms, conditions and definitions
of the Loan Agreement are incorporated in this Promissory Note by this
reference. If any installment due on this Promissory Note is not paid when due,
or if there should be an Event of Default under the Loan Agreement which is not
cured within the grace period (if any) allowed for the cure thereof, the unpaid
principal balance hereof together with interest accrued thereon, at the option
of the holder hereof, immediately become due and payable without notice or
demand.

         The real estate mortgages and other security instruments referred to in
the preceding paragraph may also secure the payment of other obligations of
Maker. A default in the payment of any of such other obligations, after any
applicable notice and periods of grace or cure, shall constitute a default
hereunder. Nothing herein shall in any way lessen or impair the rights of the
holder with respect to this Promissory Note. This Promissory Note and the other
obligations referred to above shall remain separate obligations of Maker and
shall be separately enforceable according to their respective terms. The holder
may institute separate proceedings with respect to each simultaneously or in
such order and such times as the holder may elect. The pendency of any
proceedings with respect to this Promissory Note or other obligation shall not
be grounds for the abatement or for hindering, delaying or preventing any
proceedings with respect to any other obligation. Default under each shall
constitute a separate cause of action and the institution of proceedings upon
one, but not all, shall not be construed as splitting a cause of action by the
holder.

– 3 –

        10.         Waiver. Each endorser and any other party liable on this
Promissory Note severally waives demand, presentment, notice of dishonor and
protest, and consents to any extension or postponement of time of its payment
without limit as to the number or period, to any substitution, exchange or
release of all or any part of the collateral, to the addition of any party, and
to the release or discharge of, or suspension of any rights and remedies
against, any person who may be liable for the payment of this Promissory Note.
No delay on the part of Payee in the exercise of any right or remedy shall
operate as a waiver. No single or partial exercise by Payee of any right or
remedy shall preclude any other future exercise of it or the exercise of any
other right or remedy. No waiver or indulgence by Payee of any default shall be
effective unless in writing and signed by Payee, nor shall a waiver on one
occasion be construed as a bar to or waiver of that right on any future
occasion.

        11.         Miscellaneous. This Promissory Note shall be binding on
Maker and Maker’s successors, and shall inure to the benefit of Payee, its
successors and assigns. Any reference to Payee shall include any holder of this
Promissory Note. Section headings are for convenience of reference only and
shall not affect the interpretation of this Promissory Note. This Promissory
Note, the Loan Agreement and the Instruments embody the entire agreement between
Maker and Payee regarding the terms of the loan evidenced by this Promissory
Note and supersede all oral statements and prior writings relating to that Loan.

        12.         WAIVER OF JURY TRIAL. MAKER, AFTER CONSULTING OR HAVING HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
BASED UPON OR ARISING OUT OF THIS PROMISSORY NOTE, THE INSTRUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN AGREEMENT OR ANY COURSE OF CONDUCT,
DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTIONS OF PAYEE. MAKER SHALL
NOT SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY PAYEE EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY PAYEE.

         IN WITNESS WHEREOF, Maker has executed this Promissory Note this 29th
day of October, 2002.


BIOANALYTICAL-SYSTEMS. INC.



By:  /s/ Peter T. Kissinger

--------------------------------------------------------------------------------

Peter T. Kissinger, Ph.D.
Chairman and Chief Executive Officer


– 4 –

Schedule E
to
Loan Agreement among Union Planters Bank, N.A.,
Bioanalytical Systems, Inc. and BAS Evansville, Inc.

Terms of Loan (West Lafayette)



Loan Amount: $2,250,000.00

Interest Rate:
Prior to the Loan (West Lafayette) Conversion Date and so long as there exists
no Event of Default, the outstanding principal balance of the Loan (West
Lafayette) shall bear interest at a variable rate which is equal to the rate of
interest announced from time to time by Union Planters Bank, N.A. (or any
financial institution which may succeed to the commercial lending business of
Union Planters Bank, N.A.) as its prime rate (“Prime Rate”), which rate shall
change on the same date as the date of each change in said Prime Rate. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

BORROWER WILL SELECT ONE OF THE FOLLOWING OPTIONS AND NOTIFY LENDER OF ITS
SELECTION AT LEAST THIRTY (30) DAYS PRIOR TO THE LOAN (WEST LAFAYETTE)
CONVERSION DATE:




1.
The Prime Rate.




2.
A fixed rate which is equal to the then current weekly or monthly average, as
selected by Lender in its sole discretion, of the one (1) year U.S. Treasury
Constant Maturity Index as published by The Federal Reserve Board of the United
States in the most recent H.15 on or before fifteen days prior to the Loan (West
Lafayette) Conversion Date, plus 225 basis points.




3.
A fixed rate which is equal to the then current weekly or monthly average, as
selected by Lender in its sole discretion, of the three (3) year U.S. Treasury
Constant Maturity Index as published by The Federal Reserve Board of the United
States in the most recent H.15 on or before fifteen days prior to the Loan (West
Lafayette) Conversion Date, plus 250 basis points.




4.
A fixed rate which is equal to the then current weekly or monthly average, as
selected by Lender in its sole discretion, of the five (5) year U.S. Treasury
Constant Maturity Index as published by The Federal Reserve Board of the United
States in the most recent H.15 on or before fifteen days prior to the Loan (West
Lafayette) Conversion Date, plus 275 basis points.





If the Federal Reserve Board of the United States discontinues publication of
the H.15, Lender in its sole discretion will select another authoritative source
for the applicable index.



Maturity:
November l, 2012



Amortization Period:
240 months



Advances:
Prior to the Loan (West Lafayette) Conversion Date, Borrower may request and
receive Advances under the Loan (West Lafayette) Promissory Note so long as the
balance outstanding at any one time does not exceed the lesser of (a) Two
Million Two Hundred Fifty Thousand Dollars and No Cents ($2,250,000.00) or
(b) Seventy-Five percent (75%) of the value of the Real Estate (West Lafayette)
as determined by an independent appraiser acceptable to Lender.



Payments:
Borrower shall pay the principal amount of the Loan (West Lafayette) Promissory
Note, and accrued interest thereon, as follows:




(1)
Prior to the Loan (West Lafayette) Conversion Date, consecutive monthly payments
of interest only, commencing December 1, 2002;




(2)
Commencing on the Loan (West Lafayette) Conversion Date, and continuing until
the Loan (West Lafayette) Maturity Date, consecutive monthly installments of
principal and interest based on the applicable interest rate and the years
remaining under the amortization period, and




(3)
On the Loan (West Lafayette) Maturity Date, the principal balance, plus accrued
interest, then unpaid shall be due and payable immediately. To the extent that
the amortization period exceeds the Loan (West Lafayette) Maturity Date, the
final payment on the Loan (West Lafayette) Maturity Date will be a balloon
payment in an amount sufficient to repay all remaining indebtedness under the
Loan (West Lafayette) Promissory Note.




(4)
Principal and interest payments after any change in the interest rate or partial
prepayments will be calculated based on the number of years remaining under the
amortization period of the Loan (West Lafayette) Promissory Note at the time of
such change.



Prepayments:
Borrower shall have the right to prepay all or any portion of the amount
outstanding under the Loan (West Lafayette) Promissory Note accruing interest at
the Prime Rate at any time without premium or penalty. In all other cases,
Borrower may prepay all or any part of the principal balance of the Loan (West
Lafayette) Promissory Note on one Business Day’s notice provided that, in
addition to all principal, accrued and unpaid interest and costs owing at the
time of prepayment, Borrower pays a prepayment premium equal to:



[A]  The NPV (NPV calculations will be based on the original contracted Loan
(West Lafayette) Promissory Note rate) of interest that would have accrued on
the amount prepaid (under the original terms and conditions of the Loan (West
Lafayette) Promissory Note) at the original LIBOR / SWAP rate through the
maturity date:

Minus

[B]  The NPV (NPV calculations will be based on the current LIBOR / SWAP rate
concurrent with the date of prepayment) of interest that would have accrued on
the amount prepaid (under the original terms and conditions of the Loan (West
Lafayette) Promissory Note) at the current LIBOR / SWAP rate through the
maturity date.

[A] - [B] = Prepayment Premium

In no event shall the prepayment premium be less than zero. Borrower’s notice of
its intent to prepay shall be irrevocable. If the balance of the Loan (West
Lafayette) Promissory Note is accelerated in accordance with the terms of the
Loan (West Lafayette) Promissory Note, the resulting balance due shall be
considered a prepayment due and payable as of the date of acceleration.

Borrower agrees that the prepayment premium is a reasonable estimate of loss and
not a penalty. The prepayment premium is payable as liquidated damages for the
loss of bargain, and its payment shall not in any way reduce, affect or impair
any other obligation of Borrower under the Loan (West Lafayette) Promissory
Note. As used herein, the following terms have the following definitions:

NPV:     Net Present Value

LIBOR/SWAP:    LIBOR (London Interbank Offered Rate) is fixed each morning by
the British Bankers Association (BBA). The LIBOR / SWAP rates to be used will be
on the day of prepayment. Union Planters Corporation uses the LIBOR / SWAP as
shown in Bloomberg (USSWAP Mid) (day count adjusted from actual/360 to
actual/actual).

Bloomberg:     Is an independent source for LIBOR/SWAP rates which Union
Planters Corporation and most well respected financial institutions subscribe
to. Type USSWAP<GO> to see the US Government Composite rate screen.